United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                      January 9, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-20693
                          Summary Calendar


                         CLARENCE W. BILBREW,

                                                Plaintiff-Appellant,

                                versus

          CORRECTIONAL OFFICER PATRICIA CORONA; ET AL.,

                                                            Defendants,

                CORRECTIONAL OFFICER PATRICIA CORONA;
               M. EDISON; SENIOR WARDEN BRENDA CHANEY;
                        JOHN #1 DOE; JANE DOE,

                                                Defendants-Appellees.


           Appeal from the United States District Court
                for the Southern District of Texas
                          (4:04-CV-2075)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This pro se appeal concerns the dismissal of the underlying 42

U.S.C. § 1983 action by Clarence W. Bilbrew, Texas prisoner #

882188, seeking redress for, inter alia, the defendants’ alleged

retaliatory transfer of Bilbrew from one prison unit to another.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Summary judgment was awarded the defendants.   (Bilbrew’s motion for

the appointment of counsel on appeal and all other outstanding

motions are DENIED.)

     Bilbrew claims the defendants retaliated against him for filing

grievances and actions concerning alleged mistreatment by prison

staff, including the claimed improper confiscation of his fan, clock

radio, and electric hot pot. The summary-judgment evidence provided

by the defendants refuted Bilbrew’s retaliation contention, and

Bilbrew did not provide evidence to create a genuine issue of

material fact.   The dismissal of this action was proper.   See Jones

v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999); Resident Council

v. United States Dep't of Hous. and Urban Dev., 980 F.2d 1043, 1050

(5th Cir.), cert. denied, 510 U.S. 820 (1993).

     Bilbrew also asserts that, due to his prison unit transfer, he

was denied his constitutional right of access to the court during

the district court proceedings, because, inter alia, his transfer

interfered with his correspondence with the court. He has not shown

any prejudice arising from the defendants’ alleged actions.        See

Lewis v. Casey, 518 U.S. 343, 350-51, 355 (1996).

                        AFFIRMED; ALL OUTSTANDING MOTIONS DENIED




                                  2